 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00221-DAD-BAM
12                                Plaintiff,            STIPULATION TO VACATE STATUS
                                                        CONFERENCE, SET CHANGE OF PLEA, AND
13                         v.                           EXCLUDE TIME UNDER SPEEDY TRIAL ACT;
                                                        FINDINGS AND ORDER
14   TANNER JOEL HERNANDEZ-FIELDS,
                                                        DATE: July 14, 2021
15                               Defendant.             TIME: 1:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 14, 2021.
21          2.     By this stipulation, defendant now moves to vacate the status conference, set this case for
22 a change of plea on August 16, 2021, and to exclude time between July 14, 2021, and August 16, 2021,

23 under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented that the discovery associated with this case
26          includes numerous reports, search warrants, recorded statements, and electronic devices. All of
27          this discovery has been either produced directly to counsel and/or made available for inspection
28          and copying.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)       Counsel for defendant desires additional time to consult with his client, to review

 2          the current charges, to conduct investigation and research related to the charges including

 3          mitigation information for sentencing, and to prepare his client for the change of plea.

 4                 c)       Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)       The government does not object to the continuance.

 8                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of July 14, 2021 to August 16, 2021,

13          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14          because it results from a continuance granted by the Court at defendant’s request on the basis of

15          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16          of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
      Dated: July 1, 2021                                     PHILLIP A. TALBERT
23                                                            Acting United States Attorney
24
                                                              /s/ LAURA D. WITHERS
25                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: July 1, 2021                                  /s/ DOUGLAS C. FOSTER
 1                                                        DOUGLAS C. FOSTER
                                                          Counsel for Defendant
 2
                                                          TANNER JOEL HERNANDEZ-
 3                                                        FIELDS

 4

 5

 6

 7

 8                                       FINDINGS AND ORDER

 9         IT IS SO ORDERED that the status conference currently set for July 14, 2021, at 1:00 p.m.

10 before Magistrate Judge Barbara A. McAuliffe is VACATED and a Change of Plea is set for August 16,

11 2021 at 10:00 AM before District Judge Dale A. Drozd. Time is excluded pursuant to 18 U.S.C.§

12 3161(h)(7)(A), B(iv).

13
     IT IS SO ORDERED.
14

15      Dated:   July 1, 2021                             /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           3
30    PERIODS UNDER SPEEDY TRIAL ACT
